UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1906



JOYCE E. ROWLEY,

                                            Plaintiff - Appellant,

          versus


CITY OF NORTH MYRTLE BEACH; JOHN SMITHSON,
City Manager; JOEL DAVIS, Assistant City
Manager; KEVIN BLAYTON, Public Works Director;
DOUGLAS MADDOCK, Planning and Development
Director;    individually    and   in    their
representative capacities as employees of the
City North Myrtle Beach,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cv-01873-TLW)


Submitted:   December 13, 2007         Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joyce E. Rowley, Appellant Pro Se. Derwood Lorraine Aydlette, III,
Christopher Wofford Johnson, GIGNILLIAT, SAVITZ & BETTIS, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joyce E. Rowley seeks to appeal the district court order

consolidating her two cases and denying as moot several pending

motions.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                  The

order Rowley seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny

Rowley’s motion for stay of proceedings and dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 2 -